Name: Council Regulation (EEC) No 1742/92 of 30 June 1992 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 180 / 6 Official Journal of the European Communities 1 . 7 . 92 COUNCIL REGULATION (EEC) No 1742 / 92 of 30 June 1992 fixing the monthly price increases for cereals , wheat and rye flour and wheat groats and meal for the 1992 /93 marketing year Whereas , as regards products obtained from the processing of common wheat , durum wheat , meslin and rye , account should be taken of progress in cultivation and milling methods , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals (*), and in particular Article 6 ( 2 ) thereof, Having regard to the proposal from the Commission ( 2 ), Whereas , when the number and amount of the monthly increases are fixed , and the first month in which they are to apply is determined , account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements ; Whereas , as regards the threshold prices for maize and sorghum , the monthly increases are , moreover , determined in accordance with the last subparagraph of Article 5 ( 1 ) of Regulation (EEC ) No 2727 /75 ; Article 1 Fot the 1992 / 93 marketing year , the monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price of the products referred to in Article 1 ( a ), (b ) and (c) of Regulation (EEC) No 2727 / 75 shall be as set out in this Regulation . Article 2 The monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price for common wheat , rye , barley , maize , sorghum and durum wheat , operative for the first month of the marketing year , shall be as follows : (ECU/tonne) Period Monthly increases in respect of the intervention price and the buying-in price Monthly increases in respect of the target and threshold prices Common wheat , rye , barley , maize and sorghum Durum wheat Common wheat , rye , barley , maize and sorghum Durum wheat July 1992 August 1992 September 1992 October 1992 November 1992 December 1992 January 1993 February 1993 March 1993 April 1993 May 1993 June 1993 1,50 3,00 4,50 6,00 7,50 9,00 10,50 2,03 4,06 6,09 8,12 10,15 12,18 14,21 1,50 3,00 4,50 6,00 7,50 9,00 10,50 12,00 13,50 15,00 15,00 2,03 4,06 6,09 8,12 10,15 12,18 14,21 16,24 18,27 20,30 20,30 (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . As last amended by Regulation (EEC) No 1738 / 92 ( see page 1 of this Official Journal ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 8 . 1 . 7 . 92 Official Journal of the European Communities NoL 180 /7 (ECU/tonne)In the case of maize and sorghum , the monthly increase for August and September shall not apply to the threshold price . Article 3 The monthly increases to be applied to the threshold prices for meslin , oats , millet , canary seed and buckwheat , applicable for the first month of the marketing year , shall be the same as those applicable to common wheat . Article 4 The monthly increases to be applied to the threshold price for wheat flour , meslin flour and rye flour and to the threshold price for groats and meal of common and of durum wheat , applicable for the first month of the marketing year , shall be as follows : Period Wheat , meslin and rye flour , groats and meal of common wheat Groats and meal of durum wheat July 1992 August 1992 September 1992 October 1992 November 1992 December 1992 January 199,3 February 1993 March 1993 April 1993 May 1993 June 1993 2,06 4,12 6,18 8,24 10,30 12,36 14,42 16,48 18,54 20,60 20,60 3 ,05 6,10 9,15 12,20 15,25 18,30 21,35 24,40 27,45 30,50 30,50 Article S This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1992 / 93 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA